Name: Commission Regulation (EC) No 634/2004 of 5 April 2004 laying down transitional measures for the application of Council Regulation (EC) No 2202/96 and Regulation (EC) No 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: Europe;  European construction
 Date Published: nan

 Avis juridique important|32004R0634Commission Regulation (EC) No 634/2004 of 5 April 2004 laying down transitional measures for the application of Council Regulation (EC) No 2202/96 and Regulation (EC) No 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union Official Journal L 100 , 06/04/2004 P. 0019 - 0021Commission Regulation (EC) No 634/2004of 5 April 2004laying down transitional measures for the application of Council Regulation (EC) No 2202/96 and Regulation (EC) No 2111/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and in particular the first paragraph of Article 41 thereof,Whereas:(1) Transitional measures should be adopted to allow producers and processors in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter "the new Member States") to benefit from Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1).(2) The mechanism for calculating compliance with the national and Community processing thresholds provided for in Article 5 of Regulation (EC) No 2202/96 and Article 37 of Commission Regulation (EC) No 2111/2003 of 1 December 2003 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(2) does not immediately apply to the new Member States. Transitional measures for its application should therefore be laid down. For the first marketing year of application, for which there are no data for calculation, the aid should be paid in full. However, as a precautionary measure, a prior reduction should be made, to be reimbursed if there is no overrun at the end of the marketing year. For subsequent marketing years, provision should be made for the gradual application of the system for examining compliance with the threshold.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2004/05 marketing year, for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereafter "the new Member States") only, the amount of aid fixed in Article 3(2) of Regulation (EC) No 2202/96 and indicated in Tables 1, 2 and 3 in Annex I to that regulation shall be fixed as indicated in Tables 1, 2 and 3 in the Annex to this Regulation, respectively.Article 21. Where the examination of compliance with the processing threshold for the purpose of fixing the aid for the 2005/06 marketing year shows that the Community threshold has not been exceeded, an additional amount equal to 25 % of the aid provided for in Article 3(2) of Regulation (EC) No 2202/96 shall be paid in all the new Member States after the end of the 2004/05 marketing year.2. Where the examination of compliance with the processing threshold for the purpose of fixing the aid for the 2005/06 marketing year shows that the Community threshold has been exceeded, in those new Member States in which the threshold has not been exceeded or in which the threshold has been exceeded by less than 25 %, an additional amount shall be paid after the end of the 2004/05 marketing year.The additional amount referred to in the first subparagraph shall be based on the amount by which the national threshold concerned has been exceeded, up to a maximum of 25 % of the aid fixed in Article 3(2) of Regulation (EC) No 2202/96.Article 3In examining compliance with the national processing thresholds for oranges, lemons and grapefruit and for the product group comprising mandarins, clementines and satsumas, for the new Member States only, the calculation shall be based:(a) for the 2005/06 marketing year, on a comparison between the national processing threshold and the quantities processed with aid during the marketing year or equivalent period preceding that marketing year;(b) for the 2006/07 marketing year, on a comparison between the national processing threshold and the average quantities processed with aid during the two marketing years or equivalent periods preceding that marketing year;The amount obtained when examining compliance with the national processing threshold for each of the products concerned shall be added to the amounts for all the other Member States for the purposes of examining compliance with the Community threshold.Article 4This Regulation shall enter into force subject to and on the date of entry into force of the Treaty of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by Regulation (EC) No 2699/2000 (OJ L 311, 12.12.2000, p. 9).(2) OJ L 317, 2.12.2003, p. 5.ANNEXAmounts of aid provided for in Article 3(2) of Regulation (EC) No 2202/96 tor the 2004/05 marketing year, for the new Member States onlyTABLE 1>TABLE>TABLE 2>TABLE>TABLE 3>TABLE>